
	

113 HR 4218 IH: Yuma Crossing National Heritage Area Reauthorization Act
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4218
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Grijalva (for himself and Mr. Pastor of Arizona) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reauthorize the Yuma Crossing National Heritage Area.
	
	
		1.Short titleThis Act may be cited as the Yuma Crossing National Heritage Area Reauthorization Act.
		2.Reauthorization of Yuma Crossing National Heritage AreaSection 7 of the Yuma Crossing National Heritage Area Act of 2000 (16 U.S.C. 461 note; Public Law
			 106–319; 114 Stat. 1284) is amended by striking 2015 and inserting 2030.
		
